Eberhardt, Judge.
The defendant appeals from the judgment of his conviction based upon the verdict. There was a motion for new trial which, after amendment, was overruled, but there is no appeal from that. All errors enumerated were included in the amended motion. Under the holding in Hill v. Willis, 224 Ga. 263 (161 SE2d 281) the denial of the motion for new trial, as amended, unappealed from, fixed as the law of the case all issues which were raised in the motion. And see Bryan v. State, 224 Ga. 389 (162 SE2d 349). We are bound by that ruling and the judgement must be

Affirmed.


Felton, C. J., and Whitman, J., concur.

Argued April 1, 1968
Decided September 12, 1968
Rehearing denied September 20, 1968.
Stow, Garvin & Glenn, Frank B. Stow, James Glenn, for appellant.
Jeff C. Wayne, Solicitor General, Frank Strickland, Jr., for appellee.